Citation Nr: 1008999	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected chronic otitis media of the left ear, 
status post mastoidectomy times three.  

2.  Entitlement to an initial compensable evaluation for 
service-connected chronic otitis media of the right ear.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from May 1951 to December 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2006 and October 2007 rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (the RO) which granted 
service connection for chronic otitis media of the left ear, 
status post left mastoidectomy times three, and chronic 
otitis media of the right ear, respectively.  Noncompensable 
(zero percent) disability ratings were assigned, effective 
December 19, 2005.  

In the aforementioned May 2006 rating decision, the RO denied 
the Veteran's application to reopen a previously denied claim 
for service connection for rheumatic valvulitis, mitral 
insufficiency.  While the RO included the issue in the 
December 2006 statement of the case (SOC) and October 2007 
supplemental statement of the case (SSOC), the Board notes 
that the Veteran's July 2006 notice of disagreement and 
February 2007 substantive appeal (VA Form 9) as well as the 
January 2010 informal hearing presentation from the Veteran's 
representative are devoid of any mention of this claim.  
Accordingly, it does not appear that the Veteran wishes to 
appeal this denial, and it will be addressed no further.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical and other evidence of record 
reflects that the Veteran demonstrates suppuration in the 
left ear prior to July 13, 2007.  

2.  The competent medical and other evidence of record does 
not reflect that the Veteran demonstrates suppuration or 
aural polyps in the left ear from July 13, 2007.  
3.  The competent medical and other evidence of record does 
not reflect that the Veteran demonstrates suppuration or 
aural polyps in the right ear.  

4.  The medical and other evidence of record does not show 
that the Veteran's service-connected chronic otitis media of 
the left ear, status post left mastoidectomy times three, and 
service-connected chronic otitis media of the right ear are 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria are met for an initial 10 evaluation for 
otitis media of the left ear, status post left mastoidectomy 
times three, prior to July 13, 2007.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.87, 
Diagnostic Codes 6200, 6201, 6211 (2009). 

2.  The criteria are not met for an initial compensable 
evaluation for otitis media of the left ear, status post left 
mastoidectomy times three, from July 13, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.87, Diagnostic Codes 6200, 6201, 6211 (2009). 

3.  The criteria are not met for an initial compensable 
evaluation for otitis media of the right ear.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.87, Diagnostic Codes 6200, 6201, 6211 (2009). 

4.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).  


(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
Vet or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

The instant claims arise from granted claims of service 
connection for chronic otitis media of the right and left 
ears.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  Compliance with the 
first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).   

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in December 2005 and February 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The February 2007 letter provided notice of the 
manner in which VA assigns initial ratings and effective 
dates.  Although this letter was not sent prior to initial 
adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claims, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with appropriate VA examinations 
in April 2006 and July 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  

Moreover, the Board finds that the April 2006 and July 2007 
VA examinations are adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  The April 2006 and July 2007 VA examination 
reports are also thorough and supported by VA outpatient 
treatment records.  Given the foregoing, the Board finds that 
the VA has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the Veteran's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

At present, the Veteran has a noncompensable disability 
rating assigned for his service-connected otitis media.  The 
diagnostic code which the RO has applied is 38 C.F.R. § 4.87, 
Diagnostic Code 6200, for chronic suppurative otitis media.  

Under Diagnostic Code 6200 are the provisions for evaluating 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination).  A single 10 percent 
evaluation is assigned during suppuration, or with aural 
polyps.  A note to that diagnostic code requires the 
evaluation of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, separately from otitis media. 

The Veteran has also been awarded service connection for 
bilateral hearing loss, and tinnitus, as secondary to otitis 
media.  That aside, the present case is limited in scope to 
the evaluation of the otitis media condition itself.

The implementation of another diagnostic code is permitted if 
warranted under the circumstances of a particular case.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an 
alternative diagnostic code than that applied by the RO may 
be appropriate under the circumstances, and where a claim is 
evaluated under this criteria, the VA adjudicator should 
explain the basis for this determination).  See also Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 

Also potentially applicable is Diagnostic Code 6201 for 
chronic nonsuppurative otitis media with effusion (serous 
otitis media), which is to be rated in turn on the basis of 
hearing impairment. 

In addition, under Diagnostic Code 6211 for perforation of 
the tympanic membrane a noncompensable rating is to be 
assigned. 

The pertinent medical evidence includes the April 2006 and 
July 2007 VA examinations.  

On physical examination, the April 2006 VA examiner noted 
that the Veteran's tympanic membranes were moist with dull, 
white discoloration and scarring-type tissue changes on the 
right.  The right ear canal was dry and there was clear 
serous drainage in the base of the left ear canal.  A mild 
amount of yellowish brown cerumen was noted in both ear 
canals.  The April 2006 VA examination report noted no 
evidence of cholesteatoma, tympanosclerosis, otorrhea, aural 
polyps or suppuration in either ear.  

The July 2007 VA examiner noted that the Veteran's external 
canals had minimal; epithelial/ceruminous debris with no 
moisture.  The Veteran's tympanic membranes were markedly 
sclerotic and opacified with a prominent anterior bony hump 
along the medial aspect of the bony external auditory canal 
which prevented visualization of the anterior portion of the 
tympanic membrane.  The Veteran's mastoids were nontender 
bilaterally.  While the VA examiner noted the Veteran's long 
history of bilateral middle ear disease, there was no 
evidence of otorrhea, aural polyps or suppuration in either 
ear.  A temporal bone CT showed no signs of cholesteatoma.  

(i)  Left ear

The Board finds that applying the pertinent rating criteria, 
the competent evidence supports the assignment of a 10 
percent evaluation for chronic otitis media of the left ear.  
As noted above, the April 2006 VA examiner noted that the 
Veteran had drainage at the base of the left auditory canal.  
Indeed, this report is congruent with the Veteran's multiple 
statements that he has drainage from his left ear as a result 
of his middle ear disease.  See e.g. March 2006 and April 
2006 statements from the Veteran.  Moreover, the Board 
observes that the April 2006 VA examiner did not comment on 
the source of the Veteran's drainage (i.e., whether the fluid 
came from the inner ear or outer ear).  While the April 2006 
VA examiner has been less than clear regarding the drainage 
noted in the Veteran's left auditory canal, the Board finds 
that the report of such coupled with the Veteran's statements 
of chronic left ear drainage demonstrate suppuration, the 
criteria crucial for a 10 percent evaluation under Diagnostic 
Code 6200.  Therefore, resolving any doubt in his favor, the 
Board concludes that the competent medical evidence of record 
reflects that suppuration in the Veteran's left ear has been 
demonstrated.  

The Board has considered whether staged ratings are 
appropriate in the present case.  See Fenderson, supra.  As 
noted above, the criteria for a 10 percent evaluation under 
Diagnostic Code 6200 have been demonstrated as per the April 
2006 VA examination report.  However, also noted above, the 
July 2007 VA examination report is devoid of any mention of 
left ear drainage.  Accordingly, as suppuration is not 
demonstrated during the July 2007 VA examination, the 10 
percent disability rating may not be assigned from that day 
to the present.  

As such, the Veteran's 10 percent disability rating will be 
assigned from December 19, 2005 (the date of his claim for 
service connection) to July 12, 2007 (the day before the July 
2007 VA examination.  

(ii)  Right ear

The Board finds that applying the pertinent rating criteria, 
the competent evidence does not support the assignment of a 
compensable evaluation for otitis media of the right ear.  
Based on the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6200, which the RO has directly applied, the Veteran does not 
have chronic suppurative otitis media of the right ear.  The 
April 2006 and July 2007 VA examination reports confirmed 
that there was no otorrhea or suppuration.  Indeed, the 
Veteran does not contend that he has drainage in his right 
ear.  The tympanic membrane is not noted to be perforated.  
Nor is there any sign of aural polyps affecting the right 
ear.  Absent signs of either suppuration or aural polyps, a 
10 percent rating pursuant to Diagnostic Code 6200 may not be 
assigned.  

Turning to other potentially applicable diagnostic codes, 
under 38 C.F.R. § 4.87, Diagnostic Code 6201 chronic 
nonsuppurative otitis media with effusion is to be evaluated.  
As noted above, the April 2006 and July 2007 VA examination 
reports do not reflect that the Veteran has drainage in his 
right ear.  Nonetheless, the Board notes in passing that 
Diagnostic Code 6201 provides for the evaluation of 
nonsuppurative otitis media on the specific basis of hearing 
impairment.  Thus far, the Veteran already has been granted 
service connection for bilateral hearing loss, as secondary 
to his service-connected otitis media.  See 38 C.F.R. § 
3.310(a).  A 10 percent evaluation for bilateral hearing loss 
has been assigned.  Consequently, a separate disability 
evaluation for otitis media based on hearing loss cannot be 
assigned, as such has already provided the basis for an award 
of VA compensation.  See 38 C.F.R. § 4.14 (providing that 
under VA's "anti-pyramiding rule," the evaluation of the same 
manifestation under different diagnoses is to be avoided).  
See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  It follows that even 
if chronic nonsuppurative otitis media with effusion were 
present, a higher disability rating under the applicable 
rating criteria would not be available.  

The remaining applicable diagnostic codes consist of 
Diagnostic Code 6211, for perforation of the tympanic 
membrane, and by which a compensable rating may not be 
granted.  In pertinent part, Diagnostic Code 6200 allows for 
the disability evaluation of cholesteatoma, but again as with 
otitis media, only where there has been a suppurative process 
and/or aural polyps, not shown in the instant case. 

Without signs of suppuration, a compensable rating is not 
available.  This is consistent with the principle that the 
rating schedule is intended to measure conditions with 
specific symptomatology that would impact occupational 
functioning.  See 38 C.F.R. § 4.1 ("The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations"). The Veteran does not have the forms of 
recognized active pathology to correspond to a higher rating 
in this case.  Hence, a noncompensable evaluation for otitis 
media of the right ear remains warranted under provisions of 
the VA rating schedule.  

The Board has considered whether staged ratings are 
appropriate in the present case.  See Fenderson, supra.  
However, the Board finds that there is no evidence that the 
Veteran's service-connected chronic otitis media of the right 
ear increased in severity during a particular time period of 
the appeal; therefore, a staged rating is unnecessary.  

For these reasons, the claim for an initial compensable 
rating for service-connected chronic otitis media of the 
right ear is being denied.  The preponderance of the evidence 
is unfavorable on this claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A.§ 5107(b); 38 C.F.R. § 4.3.  See also Gilbert, supra.  

III.  Extraschedular Ratings

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's symptomatology associated with 
his service-connected disabilities, discussed immediately 
above, involve suppurative drainage and impaired hearing.  
Such impairment is specifically contemplated by the rating 
criteria.  The rating criteria reasonably describe the 
Veteran's disability.  As such, the rating criteria are not 
inadequate.  A higher rating is available for under the 
Diagnostic Code for the disability, however the Veteran 
simply does not meet those criteria.  Therefore, the Board 
finds no basis for further action on this question with 
regard to this issue.


ORDER

Entitlement to an initial 10 percent disability rating for 
service-connected chronic otitis media of the left ear, 
status post left mastoidectomy times three, is granted prior 
to July 13, 2007, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an initial compensable disability rating for 
service-connected chronic otitis media of the left ear, 
status post left mastoidectomy times three, from July 13, 
2007 is denied

Entitlement to an initial compensable evaluation for service-
connected chronic otitis media of the right ear is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


